Citation Nr: 1024887	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-04 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for restrictive lung disease, claimed as restrictive airway 
disease, to include as secondary to the service connected 
disability of coronary artery disease with status post coronary 
artery bypass graft. 
 
2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for sleep apnea, to include as secondary to the service connected 
disability of coronary artery disease with status post coronary 
artery bypass graft.

3.  Entitlement to service connection for restrictive lung 
disease, claimed as restrictive airway disease, to include as 
secondary to the service connected disability of coronary artery 
disease with status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1956 to February 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board notes that the Veteran's original claim included 
restrictive lung disease and sleep apnea as a single claim.  The 
issues have been recharacterized as stated above to better 
reflect the Veteran's claim.

The Veteran appeared before the undersigned Veterans Law Judge in 
a hearing in Washington, DC in February 2010 to present testimony 
on the issues on appeal.  The hearing transcript has been 
associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO's December 2005 decision denying the Veteran service 
connection restrictive lung disease, claimed as restrictive 
airway disease with obstructive sleep apnea, to include as 
secondary to the service connected disability of coronary artery 
disease with status post coronary artery bypass graft was not 
appealed and is final. 

2.  The evidence received since December 2005, with regard to 
restrictive lung disease, is new and material, and therefore the 
Veteran's claim of entitlement to service connection for 
restrictive lung disease is reopened.
 
3.  The evidence received since December 2005, with regard to 
sleep apnea is not new and material, and therefore the Veteran's 
claim of entitlement to service connection for sleep apnea is not 
reopened. 

4.  The Veteran has a restrictive lung disability.

5.  The Veteran is service connected for coronary artery disease. 

6.  The Veteran was exposed to Agent Orange in Vietnam.

7.  There is an approximate balance of competent medical evidence 
on the question of whether the Veteran's restrictive lung disease 
is attributable to his service-connected coronary artery disease 
or Agent Orange exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for 
restrictive lung disease.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

2.  VA has not received new and material evidence sufficient to 
reopen the claim of entitlement to service connection for sleep 
apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009)

3.  Restrictive lung disease was incurred in service, or as a 
result of the Veteran's service-connected coronary artery 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.310 
(2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such claims, 
VA must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in September 2007 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter also informed the Veteran of the information 
necessary to reopen the claim, the bases for denial in the prior 
decision, and the evidence necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  The letter provided notice 
regarding how disability ratings and effective dates are assigned 
if service connection is awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because the letter informed the Veteran of 
what evidence was required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence, the 
Board finds that adequate notice has been provided.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a claim to reopen, 
VA's responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is not 
new and material, the claim is not reopened, and VA's duties have 
been fulfilled.  VA does not have a duty to provide a VA medical 
opinion if the claim is not reopened.  See 38 U.S.C. § 5103A(f); 
38 C.F.R. § 3.159(c)(4)(C)(iii).  As discussed above, in this 
case, the AOJ complied with VA's notification requirements and 
informed the Veteran of the information and evidence needed to 
substantiate his claims.  The Veteran has submitted private 
treatment records.  The RO has obtained the Veteran's VA 
treatment records and the Veteran has been afforded VA 
examinations.  The Veteran did not identify any other pertinent 
records necessary to substantiate his claim.  Since no new and 
material evidence for the Veteran's claim of entitlement to 
service connection for sleep apnea has been received, a specific 
VA medical opinion for this disorder is not required.

II.  New and Material Evidence

The Veteran was denied service connection for a lung disorder and 
sleep apnea in a December 2005 decision because there was no 
indication that the Veteran's disorders were related to his 
active service or to Agent Orange exposure.  At the time of the 
June 1996 decision the pertinent evidence of record included 
service treatment and personnel records.

The decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last final 
disallowance of the claim.  Id.

The Veteran filed his application to reopen a claim of 
entitlement to service connection for a lung disorder and sleep 
apnea in September 2007.  The pertinent evidence received 
subsequent to the December 2005 rating decision includes private 
treatment records dated from August 2006 to February 2010, 
letters from Dr. M.B. dated in August 2007 and July 2008, VA 
examinations dated in May 2008 and January 2009, and a letter 
from Dr. D.A. dated in January 2010.

The Veteran submitted materials which associate his restrictive 
lung disease with his heart disease.  This evidence goes to 
essential facts not presented in the previous decision; namely an 
association between the Veteran's lung and heart disease.  As 
such, the Board finds that the evidence received is both new and 
material and sufficient to reopen the Veteran's claim for service 
connection for restrictive lung disease.

However, the new evidence does not raise a reasonable possibility 
of substantiating the Veteran's claim for service connection for 
sleep apnea.  The August 2007 letter from Dr. M.B. stated that 
the Veteran's sleep apnea was mainly caused by his short obese 
neck and airway obstruction.  He said that heart failure and 
sleep apnea are related in about 50 percent of the cases, but did 
not state that the Veteran's sleep apnea and heart disease were 
related.

Another letter from Dr. M.B. dated in July 2008 specifically 
states that the Veteran's sleep apnea is independent of the 
Veteran's heart and lung disease.  Although the letter goes on to 
state that sleep apnea is a risk factor for the Veteran's 
coronary artery disease, it does not state that sleep apnea is 
caused or aggravated by coronary artery disease.  This evidence, 
although new, is not material, because it is not favorable to the 
Veteran's claim.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992).

II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

Secondary service connection may be granted for a disability that 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The evidence must show 
that a current disability exists and that the current disability 
was either caused by or aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.

The Veteran's service induction examination does not reveal any 
complaints of or treatment for breathing problems or related 
conditions.  In January 1958 the Veteran was noted to have asthma 
and wheezing at night.  In April 1960 the Veteran had a minor 
upper respiratory infection.  He was later diagnosed with 
chickenpox.  A chest x-ray showed results within normal limits.  

The Veteran's VA treatment records indicate that he was admitted 
for treatment of pneumonia and in August 1996 after undergoing a 
five-vessel coronary artery bypass graft.  At discharge the 
Veteran was diagnosed with hemorrhagic pleural effusion secondary 
to post cardiotomy syndrome.

A September 2000 chest x-ray indicated that the Veteran's lungs 
appeared clear with chronic change.  

Private treatment records dated in February 2005 reveal that a 
pulmonary function test indicated the Veteran had markedly 
reduced absolute values and no airway obstructions.  The 
Veteran's total lung capacity was moderately reduced at 59 
percent of the predicted capacity.  Diffusing capacity of carbon 
monoxide was also moderately reduced but became normalized when 
corrected for alveolar volumes.  Based on these results, the 
Veteran was diagnosed with moderate restrictive lung disease.

A treatment note dated in March 2005, and signed by Dr. D.A. 
indicated that the Veteran was recently hospitalized.  During the 
hospitalization, it was discovered the Veteran had changes in his 
lung fields probably due to either a prior pneumonia or exposure 
to Agent Orange.

A letter from Dr. D.A. dated in May 2005 stated that the Veteran 
was diagnosed with restrictive airway disease which was a result 
of scarring to the pulmonary system, usually from an airborne 
substance.  As the Veteran was a non-smoker and had not been 
exposed to chronic smoke inhalation, Dr. D.A. believed that the 
Veteran's restrictive airway disease was linked to his exposure 
to Agent Orange.  

In October 2005, Dr. D.A. submitted another letter detailing the 
Veteran's condition.  He stated the Veteran was a long time 
patient with a history of coronary artery disease, diabetes, 
hypertension, renal insufficiency, sleep apnea, degenerative 
arthritis, and restrictive airway disease.  He recounted the 
Veteran's exposure to Agent Orange during service and stated that 
this exposure could be linked to the Veteran's development of 
diabetes and restrictive airway disease.  He went on to state 
that the Veteran's pulmonary function tests revealed markedly 
reduced total lung capacity and diffusing capacity which was 
difficult to treat.  The doctor concluded that considering the 
Veteran was a lifetime non-smoker, and had never been exposed to 
chronic secondhand smoke, it was reasonable to assume that the 
exposure to herbicides had caused the scarring in his lungs and 
resulted in restrictive airway disease.

An August 2006 chest x-ray revealed calcified granuloma in the 
left lower lobe and the left hilum.  There were no active areas 
of atelectasis or infiltrate.  The report concluded that there 
was evidence of old granulomatous disease.

The Veteran had normal pulmonary results during a September 2006 
VA examination.

In August 2007 Dr. M.B. wrote a letter to the Veteran's 
representative.  Dr. M.B. works in private practice with 
pulmonary disease and critical care medicine.  He stated that the 
Veteran had mild to moderate restrictive lung disease with a 
total lung capacity of 62 percent.  The doctor stated that the 
major cause of the restrictive lung disease was the Veteran's 
body habitus.  However it was also possible that some of the 
restrictive lung disease was secondary to the coronary artery 
bypass grafting.

In April 2008 Dr. M.G. reviewed the Veteran's pulmonary function.  
The Veteran had mildly decreased total capacity which was 74 
percent of what was predicted.  The doctor stated that the 
Veteran suffered from mild restriction, most likely secondary to 
underlying obesity.

The Veteran was afforded a VA examination in May 2008.  The 
examiner reviewed the claims file.  The examiner noted that the 
onset of the Veteran's pulmonary disease was uncertain and that 
the Veteran had never smoked.  The Veteran did not have a history 
of asthma or other childhood or adult respiratory disease such as 
fibrosis, sarcoid, pneumothroax, or space occupying lesion.  The 
examiner also noted that the Veteran had been exposed to petroum 
based fumes in his self-owned business.  

The report stated that the Veteran's medical history did not 
include any hospitalizations, surgery, chest trauma, respiratory 
system neoplasm, pulmonary embolism, respiratory failure, cough, 
fever, hemoptysis, night sweats, orthopnea, paroxysmal nocturnal 
dyspnea, shortness of breath, swelling, weight change, or non-
angina chest pain.  The examiner listed related conditions as 
sleep apnea and obesity.

A chest x-ray revealed calcified granuloma in the left mid-lung.  
The bony structures, heart, and lungs were otherwise normal.  The 
examiner's stated the image revealed old granulomatous disease.  
A pulmonary function test revealed mild restriction, most likely 
secondary to underlying obesity.  The examiner diagnosed the 
Veteran with mild restrictive pulmonary disease, most likely 
secondary to underlying obesity, and not related to coronary 
artery disease, hypertension, or diabetes.  The examiner went on 
to state that obesity is a common cause of pulmonary restriction.  
Other causes include fibrosis, pneumothorax, interstitial 
disease, pulmonary edema, pleural effusion, or space occupying 
lesions such as neoplasm.  The Veteran did not demonstrate any of 
the other possible causes.  

The examiner updated this report in January 2009 stating that no 
information added to the claims file changed his opinion.  He 
went on to state that the Veteran had an episode of post-
thoracotomy syndrome in 1996 with pleural effusion.  The examiner 
stated that one episode did not cause the Veteran's restrictive 
lung disease.

In July 2008, Dr. M.B. submitted a letter on behalf of the 
Veteran.  The doctor stated that he had reviewed the Veteran's 
case and received information from the VA hospital where the 
Veteran was treated.  The doctor recounted the Veteran's 
hemorrhagic pleural effusion secondary to post cardiotomy 
syndrome shortly after his five-vessel coronary artery bypass 
graft.  He went on to state that the Veteran had a diagnosis of 
restrictive lung disease with total lung capacity 62% of 
predicted, sleep apnea, and diabetes.  Based on the information 
the doctor received from the VA hospital, the doctor stated that 
it was more likely than not that the Veteran's bloody pleural 
effusion added to his restrictive lung disease because blood can 
be an irritant to the covering of the lung and cause a decrease 
in the volume of air that can enter the lung.  As such, the 
doctor was of the opinion that the Veteran's heart and lung 
disease were more than likely associated with each other.  

In a letter dated in January 2010, Dr. D.A. stated that he had 
treated the Veteran since 1994.  He stated the Veteran suffered 
from coronary artery disease, hypertension, diabetes, peripheral 
vascular disease, hyperlipidemia, chronic pulmonary disease, 
sleep apnea syndrome, and degenerative arthritis.  He went on to 
state that the Veteran was exposed to hazardous situations and 
chemicals, including Agent Orange, which either knowingly or are 
suspected to play in a role in many of the Veteran's medical 
disorders.  As such, the doctor was of the opinion that many, if 
not all of the Veteran's medical disorders were related to 
factors involving his military service.

In light of the evidence the Veteran is entitled to service 
connection for restrictive lung disease.  There are conflicting 
medical opinions of record.  The VA examiner stated that the 
Veteran's restrictive lung disease was likely a result of 
obesity.  The examiner offered a rational opinion after a 
thorough review of the claims file.  His understanding of the 
issue was clearly demonstrated and explained, and he went on to 
include other possible causes of restrictive lung disease, none 
of which, he said, the Veteran suffered from.  

However, two private examiners stated that the Veteran's 
condition was a result of his heart disease.  Dr. M.B. relied on 
records of the Veteran's hemorrhagic pleural effusion secondary 
to post cardiotomy syndrome after his five vessel coronary artery 
bypass graft when deciding that the Veteran's lung and heart 
diseases were related.  Dr. D.A. has treated the Veteran for 
years and offered multiple opinions associating the Veteran's 
lung disorder with his active service, and specifically with 
exposure to Agent Orange.  The Board finds that these opinions 
are also thoughtful and credible.  Dr. M.B. had examined the 
Veteran several times, and reviewed several treatment records 
when rendering his opinion.  Although he previously sated that 
the Veteran's lung condition was secondary to obesity, Dr. M.B.'s 
most recent opinion associates the Veteran's lung disease with 
his heart disease and was formed after a more thorough review of 
the Veteran's treatment history.  Dr. D.A. had a long history of 
treating the Veteran and his opinion is rational and well 
explained by his reliance on the Veteran's history of non-smoking 
and based on the fact that restrictive lung disease is caused by 
airborne substances.

The record supports all three opinions.  Because the facts for 
and against granting service connection for restrictive lung 
disease are in relative equipoise, the Board grants entitlement 
to service connection for restrictive lung disease. 


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for sleep apnea, to include as secondary to the 
service connected disability of coronary artery disease with 
status post coronary artery bypass graft is denied.

New and material evidence having been received, the claim for 
service connection for restrictive lung disease, claimed as 
restrictive airway disease, to include as secondary to the 
service connected disability of coronary artery disease with 
status post coronary artery bypass graft is reopened.

Entitlement to service connection for restrictive lung disease, 
claimed as restrictive airway disease, to include as secondary to 
the service connected disability of coronary artery disease with 
status post coronary artery bypass graft is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


